Exhibit 10.39
 
 
as of March 25, 2015
 
Swisher Hygiene Inc.
4725 Piedmont Row Drive, Suite 400
Charlotte, NC 28210
Attn: William T. Nanovsky, Chief Financial Officer


 
Re:
Loan and Security Agreement, dated as of August 29, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Siena Lending Group LLC (the “Lender”), Sanolite Corporation (“Sanolite”),
Service Michigan LLC (“Service Michigan”), Service Tampa LLC (“Service Tampa”),
Swisher Hygiene Franchise Corp. (“Swisher Franchise”), Swisher Hygiene USA
Operations, Inc. (“Swisher USA”), SWSH Arizona MFG., (“SWSH Arizona”), SWSH
Daley MFG., Inc. (“SWSH Daley”), SWSH Mount Hood MFG. (“Mount Hood”), Inc., and
Swisher International (“Swisher International”, and together with Sanolite,
Service Michigan, Service Tampa, Swisher Franchise, Swisher USA, SWSH Arizona,
SWSH Daley, and Mount Hood, collectively “Borrower”) and Swisher Hygiene Inc.
(“Guarantor”).



Ladies and Gentlemen:
 
We refer to the Loan Agreement referenced above.  Capitalized terms not
otherwise defined in this letter agreement shall have the respective meanings
given to them in the Loan Agreement.
 
Borrower has informed Lender that a Springing DACA Event has occurred and is
continuing (the “Springing DACA Event”).  Borrower has requested that Lender
waive, solely during the period commencing on the date hereof and ending as of
the close of business on April 10, 2015 (the “Waiver Period”) (i) the
requirement set forth in Section 4.1 of the Loan Agreement that after the
occurrence and continuance of a Springing DACA Event Borrower shall deposit all
Collections received by Borrower into one or more Subject DACA Accounts, as
directed by Lender, under an arrangement acceptable to Lender with a depository
bank acceptable to Lender, pursuant to which all funds deposited into each
Springing DACA Account are to be transferred to Lender in such manner, and with
such frequency, as Lender shall specify (the “Springing DACA Requirement”) and
(ii) the increased weekly-rather-than-monthly reporting requirements set forth
in clauses (f) and (i) of Schedule D to the Loan Agreement that  are applicable
after the occurrence and during the continuance of a Springing DACA Event
(collectively, the “Springing DACA Reporting Requirements”), and Lender has
agreed to waive the Springing DACA Requirement and the Springing DACA Reporting
Requirements, subject to the terms and conditions contained herein.
 
Lender hereby waives, solely with respect to the Waiver Period, the Springing
DACA Requirement and the Springing DACA Reporting Requirements; provided that at
all times during such Waiver Period the sum of (i) the aggregate amount of
unencumbered cash on hand in Borrower’s operating accounts plus (ii) Borrower’s
Excess Availability shall be not less than $5,500,000.  For the avoidance of
doubt, if the conditions of clauses (i) and (ii) of the definition of "Springing
DACA Event" are no longer continuing as of the expiration of the Waiver Period,
then notwithstanding the terms and conditions of the Loan Agreement, a Springing
DACA Event shall not be deemed to exist and Borrowers shall be deemed to have no
further obligation to deposit funds into a Springing DACA Account and no further
increased weekly-rather-than-monthly reporting obligations with respect to the
aforementioned Springing DACA Event.
 
Borrower hereby acknowledges, represents and warrants that, as of the date
hereof and immediately prior to giving effect hereto, the Springing DACA Event
has occurred and has not been waived and remains outstanding and continuing
under the Loan Agreement, subject to the provisions of the preceding
paragraph..  Borrower further represents and warrants that, as of the date
hereof, no Default or Event of Default has occurred and remains continuing under
the Loan Agreement.
 
The parties hereby agree that to the extent the conditions of clauses (i) and
(ii) of the definition of "Springing DACA Event" are no longer continuing as of
the expiration of the Waiver Period such that a Springing DACA Event is no
longer continuing under the Loan Agreement, such event shall not count towards
any of the limitations contained in the Loan Agreement on how many times
Borrower may use a Springing DACA Cure during any calendar year or during the
term of the Loan Agreement.
 
 
1

--------------------------------------------------------------------------------

 
The parties hereby acknowledge and agree that the foregoing waiver of the
Springing DACA Requirement and the Springing DACA Reporting Requirements by
Lender shall in no way be construed as an agreement to waive any other term or
condition of the Loan Documents or any Event of Default under the Loan Agreement
that may have occurred prior to the date hereof nor to waive any Event of
Default arising after the date hereof.  Lender reserves all of its rights and
remedies under the Loan Agreement and the other Loan Documents, under any
applicable law or at equity as to any such Events of Default which may exist and
any such future Events of Default which may hereafter occur.  Lender’s waiver of
the Springing DACA Requirement and the Springing DACA Reporting Requirements
shall not create, constitute or imply any obligation or duty (or any course of
dealing or course of conduct giving rise to any such obligation or duty) on the
part of Lender to waive or agree to forbear with respect to any other term or
condition of any Loan Document.
 
As consideration for Lender’s agreements to grant the waiver set forth herein,
Borrower, by its signature below, hereby waives and releases and forever
discharges Lender and each of its officers, directors, attorneys, agents,
professionals and employees (collectively, the “Releasees”) from any liability,
damage, claim, loss or expense of any kind that Borrower may now or hereafter
have against any one or more of the Releasees arising out of or relating to (i)
this letter agreement (and any documents or agreements being executed in
connection herewith), the Loan Agreement or any other Loan Document, (ii) any
and all Loans or other extensions of credit made or issued thereunder through
the date hereof, (iii) any other Obligations heretofore arising and/or
outstanding under the Loan Agreement or any other Loan Document, (iv) any
transactions pursuant to or contemplated by or arising from or entered into in
connection with this letter agreement (and any documents or agreements being
executed in connection herewith), the Loan Agreement or any other Loan Document,
any Loans or extensions of credit, or any other Obligation and/or (v) any action
(or failure to act) taken (or, as applicable, not taken or taken only after any
delay or after satisfaction of any conditions) by any of the Releasees either in
connection with any of the foregoing, or as contemplated hereby or by the Loan
Agreement or any other Loan Document, or in connection with the negotiation or
administration of the this letter agreement, the Loan Agreement or any other
Loan Document or the credit facilities made available by Lender to Borrower
thereunder, in each case to the extent such liability, damage, claim, loss or
expense arises out of events or circumstances occurring and/or existing on or
prior to the date hereof.
 
As further consideration for Lender’s agreements to grant the waiver set forth
herein, Borrower shall be obligated to pay to Lender no later than April 1,
2015, a non-refundable fee in cash in the amount of Thirty-Five Thousand Dollars
($35,000) (the “Waiver Fee”).
 
This letter agreement shall be effective upon the execution and delivery hereof
by the parties hereto, and Borrower and Lender agree that this letter agreement
shall, upon the execution hereof, be deemed to be incorporated into and
constitute a part of the Loan Agreement.  Except as expressly set forth herein,
all of the terms, conditions and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and continue unchanged in full force
and effect.  This letter agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract, and delivery of a signature page hereof by
telecopy or other electronic means (including email delivery of a PDF copy of
such a signature page) shall be effective as delivery of a manually executed
counterpart.
 
Sections 10.1 (Notices), 10.7 (Expenses, Fee and Costs Reimbursement), 10.15
(Governing Law) and 10.16 (Consent to Jurisdiction; Waiver of Jury Trial) are
hereby incorporated herein by reference and the terms thereof are agreed to be
applicable hereto.  Wherever possible, each provision of this letter agreement
shall be interpreted in such manner as to be valid under applicable law.  If any
provision is found to be invalid under applicable law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions hereof shall
remain in full force and effect.  This letter agreement shall be binding upon
and inure to the benefit of Borrower and Lender, and their respective successors
and assigns, except that Borrower shall have the right to assign its rights or
delegate its obligations hereunder.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
2

--------------------------------------------------------------------------------

 


 
If the terms and conditions of this letter agreement are acceptable to you,
please execute and deliver a copy of this letter agreement as indicated below.
 

  Very Truly Yours,          
LENDER:
          SIENA LENDING GROUP LLC          
 
By:
/s/ Sanicola Steven       Name: Sanicola Steven       Title: Director          
 
By:
/s/ Stephen Fuscaldo       Name: Stephen Fuscaldo       Title: Director        
 


 
3

--------------------------------------------------------------------------------

 
 
Acknowledged and agreed to
as of the date first written above:



BORROWER:       SANOLITE CORPORATION      
By:
/s/ William T. Nanovksy     Name: William T. Nanovksy     Title: Treasurer      
  SERVICE MICHIGAN, LLC      
By:
/s/ William T. Nanovsky     Name: William T. Nanovsky     Title: Treasurer      
  SERVICE TAMPA, LLC      
By:
/s/ William T. Nanovsky     Name: William T. Nanovsky     Title: Treasurer      
 
SWISHER HYGIENE FRANCHISE CORP.
     
By:
/s/ William T. Nanovsky     Name: William T. Nanovsky     Title: Treasurer      
  SWISHER HYGIENE USA OPERATIONS, INC.         /s/ William T. Nanovsky     Name:
William T. Nanovsky     Title: Treasurer  

 
 
4

--------------------------------------------------------------------------------

 
 

      SWSH ARIZONA MFG., INC.         /s/ William T. Nanovsky     Name: William
T. Nanovsky     Title: Treasurer         SWSH DALEY MFG., INC.         /s/
William T. Nanovsky     Name: William T. Nanovsky     Title: Treasurer        
SWSH DALEY MFG., INC.         /s/ William T. Nanovsky     Name: William T.
Nanovsky     Title: Treasurer         SWSH MOUNT HOOD MFG., INC.         /s/
William T. Nanovsky     Name: William T. Nanovsky     Title: Treasurer        
SWISHER INTERNATIONAL, INC.         /s/ William T. Nanovsky     Name: William T.
Nanovsky     Title: Treasurer        


5

--------------------------------------------------------------------------------